Dissenting Opinion by
President Judge Crumlish:
This issue simply turns on a Semantic difference. Is the term “no” synonymic with the phrase “express objection” as written in Section 18(a) of the Pennsylvania Urban Mass Transportation Law, Act of July 10, 1980, P.L. 427, as amended, 66 P.S. §1971.319(a). I expressed my opinion following the special panel, hearing Weiner v. Southeastern Pennsylvania Transportation Authority, 56 Pa. Commonwealth Ct. 97, 418 A.2d 776 (1980). Now, I must register opposition.
The majority would have us argue that an “express objection” for “veto” purposes requires something more than a negative vote by representatives *114of one-third of the population area served by the Authority. The majority’s pedantic definitional interpretation not only serves to complicate a process which should never have been complicated, but makes the subjective intent of voting Board members the crucial issue.
In my opinion, when these three Board members registered “no” votes to the proposed fare increase, they registered an “express objection,” regardless of whether one or all sought to qualify their decision. Notwithstanding the City Representative’s attempt to qualify his vote as not contemplating a “veto,” it remained a mere appendage to the substantive expression of opposition to the proposal. In short, “no” does not mean, “No, but maybe,” nor “No, I repeat no.”
The majority would also have us agree that to equate a negative vote with a “veto” deals a severe blow to both the concept of equal representation and the Board’s operating efficiency. I cannot agree. Clearly, the “veto” provisions were intended by the Legislature “to protect Philadelphia which had generously agreed to equal representation with the less populated counties.” Essentially, “Section 18(a) was a sophisticated attempt to accomplish voting fairness to the diverse interests, capabilities and transit requirements of all its members.” Stoltz v. McConnon, 26 Pa. Commonwealth Ct. 82, 92, 362 A.2d 1121, 1126 (1976), aff’d 473 Pa. 157, 167, 373 A.2d 1096, 1100-01 (1977). I can find neither a significant nor alarming reduction in fair representation by requiring a simple “no” vote to fulfill the dictates of an “express objection.” In addition, I must surmise that tabulating and interpreting the number of possible vote variations and their respective meanings may well keep both the Board and our Courts in*115volved with even more of this untoward litigation, all of which is the result of someone’s failure to enunciate clearly and finally the proper parliamentary procedure.
Judge Williams, Jr., joins in this dissent.